VAN HOOMISSEN, J.
Father has petitioned the Supreme Court for review of our opinion, and his petition is before us as a petition for reconsideration. ORAP 10.10.
Mother moved to increase child support. At the hearing, father was called as a witness by mother’s counsel. Father testified about his past and present income. His counsel told the court that he would not cross-examine father at that time but would call him as his own witness later in the hearing. The court then ruled sua sponte that mother’s motion was denied, because she had not shown a change of circumstances.
On de novo review, we held that mother had shown a change of circumstances, and we increased father’s support obligation. He now contends that it was error for us to decide the case on its merits without first giving him an opportunity to present his evidence. We agree.
Reconsideration granted; former opinion withdrawn; reversed and remanded for further proceedings pursuant to Smith v. Smith, 290 Or 675, 626 P2d 342 (1981). No costs to either party.